DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 appears to be written in a short hand way of claims. In an interpretation, claim 17 may be interpreted as an independent claim yet the claims also refer back to claim 1 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 1 in to the claims 17 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claims 20 appears to be written in a short hand way of claims. In an interpretation, claim 20 may be interpreted as an independent claim yet the claims also refer back to claim 19 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claims 18 and 19 in to the claims 20 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, the claim a method for processing an almost-periodic input signal comprising a plurality of signal portions of varying duration, the plurality of signal portions being characterized by a common signal shape, the method comprising: assigning the plurality of signal portions to a plurality of sets of signal portions, each set of signal portions comprising two or more signal portions; adjusting a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; and superimposing the two or more signal portions of a set within a combined output signal.
The limitation of a method for processing an almost-periodic input signal comprising a plurality of signal portions of varying duration as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mentally processing the almost-periodic input signal.
Similarly, the limitation of the plurality of signal portions being characterized by a common signal shape as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user describing the signal as a common signal shape.
Similarly, the limitation of the method comprising: assigning the plurality of signal portions to a plurality of sets of signal portions, each set of signal portions comprising two or more signal portions as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually assigning the portions to a set.
Similarly, the limitation of adjusting a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mathematically adjusting signal durations in a subset.
Similarly, the limitation of superimposing the two or more signal portions of a set within a combined output signal as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user drawing the superimposed image of the signal portions.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim is not patent eligible.

For Claim 18, the claim an apparatus for processing an almost-periodic input signal comprising a plurality of signal portions of varying duration, the plurality of signal portions being characterized by a common signal shape, the apparatus comprising processing circuitry being configured to: obtain the almost-periodic input signal; assign the plurality of signal portions to a plurality of sets of signal portions, each set of signal portions comprising two or more signal portions; adjust a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; and superimpose the two or more signal portions of a set within a combined output signal.
The limitation of an apparatus for processing an almost-periodic input signal comprising a plurality of signal portions of varying duration as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “apparatus” would represent generic computer components in the signal processing arts.
Similarly, the limitation of the plurality of signal portions being characterized by a common signal shape as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user describing the signal as a common signal shape.
Similarly, the limitation of the apparatus comprising processing circuitry being configured to: obtain the almost-periodic input signal; assign the plurality of signal portions to a plurality of sets of signal portions, each set of signal portions comprising two or more signal portions as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “apparatus” and “processing circuitry” would represent generic computer components in the signal processing arts.
Similarly, the limitation of adjust a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mathematically adjusting signal durations in a subset.
Similarly, the limitation of superimpose the two or more signal portions of a set within a combined output signal as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user drawing the superimposed image of the signal portions.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – “the apparatus” and “the processing circuit”. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the apparatus” and “the processing circuit” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korenberg (US 20140194758 A1).
Regarding Claim 1 Korenberg teaches a method for processing an almost-periodic input signal “Embodiments of a method and system for evaluating an electrophysiological signal are disclosed herein. “[0044], “Examples of electrophysiological signals include, … a quasi-periodic biological signal,” [0043]. comprising
a plurality of signal portions of varying duration, “The ECG data comprises at least one heart beat cycle and the abnormality in the heart can be detected within a particular time interval within the heart beat cycle” [0126], “For embodiments examining ECG signals, the FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]
the plurality of signal portions being characterized by a common signal shape, “the FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]

    PNG
    media_image1.png
    618
    445
    media_image1.png
    Greyscale

FIGS. 19A and 19B of Korenberg
the method comprising: assigning the plurality of signal portions to a plurality of sets of signal portions, “Each column is a 7000×1 vector that will be one of 12 candidate functions.” Where 7000x1 refers to the number of time points, which would correspond to multiple beats (signal portions) as shown in FIG 19A and 19B above.
Each set of signal portions comprising two or more signal portions; “Each column is a 7000×1 vector that will be one of 12 candidate functions.” Where 7000x1 refers to the number of time points, which would correspond to multiple beats (signal portions) as shown in FIG 19A and 19B above. Each candidate function would have more than two beats (signal portions)
adjusting a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; “One chooses one concise set out of the candidate functions to fit the data from ALL experiments … It is very important that ONE concise subset of model terms is selected from the candidate functions to fit the data from ALL the experiments” [0132], “FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]. This shows that Korenberg fit FOS model terms, including their durations, to one set.

    PNG
    media_image2.png
    290
    403
    media_image2.png
    Greyscale

FIG 6 of Korenberg
and superimposing the two or more signal portions of a set within a combined output signal. “FIG. 6 shows a FOS reconstructed ECG waveform using twenty sine/cosine pairs of basis functions, for the first 1000 time points” [0031], also see Fig 6 of Korenberg above, where the FOS built signal is superimposed onto an ECG signal to make a combined output signal

Regarding Claim 2 Korenberg teaches the invention substantially as claimed with respect to claim 1 wherein the signal portions of a set occur sequentially within the input signal. “FIGS. 19A and 19B show ECG signal data before and after noise removal on the Z lead using a FOS model.” [0039], also see FIG 19A and 19B above where it shows a sequential beat cycles (signal portions) in ECG signal data.

Regarding Claim 3 Korenberg teaches the invention substantially as claimed with respect to claim 1 wherein the adjusted duration of the signal portions is the same for the plurality of signal portions. “It is very important that ONE concise subset of model terms is selected from the candidate functions to fit the data from ALL the experiments” [0132], “FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]. This shows that Korenberg fit FOS model terms, including their durations, to one set.

Regarding Claim 9 Korenberg teaches the invention substantially as claimed with respect to claim 1 wherein the input signal is a continuous input signal, “Embodiments of a method and system for evaluating an electrophysiological signal are disclosed herein” [0044], “Examples of electrophysiological signals include, but are not limited to an electrocardiogram (ECG), an electroencephalogram (EEG)” [0043]
the adjustment of the duration of the at least subset of the signal portions being based on a portion of the continuous input signal having a pre-defined duration. “Each column is a 7000×1 vector that will be one of 12 candidate functions.” Where 7000x1 refers to the number of time points, which is a pre-defined duration as shown in FIG 19A and 19B above. “One chooses one concise set out of the candidate functions to fit the data from ALL experiments … It is very important that ONE concise subset of model terms is selected from the candidate functions to fit the data from ALL the experiments” [0132], “FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]. This shows that Korenberg fit FOS model terms, including their durations, to one set.

Regarding Claim 11 Korenberg teaches the invention substantially as claimed with respect to claim 1 wherein the combined output signal is provided to a visual output device. “The recorded data from the ECG signal is made available to a processor 68 via a data input 70…The output of the processor 68 is then sent to a user interface/output module 72. The user interface 72 can be a display unit displaying the 3D phase space plot representation of the ECG data collected from the patient 62.” [0045]

Regarding Claim 15 Korenberg teaches the invention substantially as claimed with respect to claim 1  wherein the input signal is one of an electroencephalogram signal, an electrocardiogram signal and a photoplethysmogram signal, or wherein the input signal represents an inertial recording of human movement. “Examples of electrophysiological signals include, but are not limited to an electrocardiogram (ECG), an electroencephalogram (EEG)” [0043]

Regarding Claim 16 Korenberg teaches the invention substantially as claimed with respect to claim 1, comprising determining, based on the signal shape or duration of the plurality of signal portions, whether the input signal is quasi-periodic for a portion of the input signal comprising the plurality of signal portions. “They hypothesized that “a contemporary algorithm” [they used FOS] “which is capable of detecting aperiodic complex sub-harmonic frequencies (CSF)” [0010] “shows that FOS can be used to detect periodic frequency components in both cardiovascular and renal signals,” [0008] “It has been discovered that the FOS process can be used for spectral analysis of quasi-periodic biological signals” [0046], This shows that FOS is usable to detect whether the input signal is quasi-periodic since it can detect aspects of both periodic and aperiodic signals and is able to be used with quasi-periodic signals. “FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]

Regarding Claim 17 Korenberg teaches a computer program having a program code for performing the method of claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component. “The invention is also directed to a non-transitory computer readable medium having instructions stored thereon for identifying a pathological event from a model-derived reconstruction of an electrophysical signal … The system includes a processor configured to identify a pathological event from a model-derived reconstruction of the electrophysical signal,” Abstract

Regarding Claim 18  Korenberg teaches an apparatus for processing an almost-periodic input signal “Embodiments of a method and system for evaluating an electrophysiological signal are disclosed herein. “ [0044], “Examples of electrophysiological signals include, … a quasi-periodic biological signal,” [0043] comprising 
a plurality of signal portions of varying duration, “The ECG data comprises at least one heart beat cycle and the abnormality in the heart can be detected within a particular time interval within the heart beat cycle” [0126], “For embodiments examining ECG signals, the FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]
the plurality of signal portions being characterized by a common signal shape, “the FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]
the apparatus comprising processing circuitry being configured to: obtain the almost-periodic input signal; “The ECG signals obtained from the plurality of electrodes 64 is collected by an electrophysiological signal capture device, for example a receiving module 66…The recorded data from the ECG signal is made available to a processor 68 via a data input 70. The processor 68 may include … an application specific integrated circuit (ASIC)… digital circuitry, analog circuitry, or any combination and/or plurality thereof which has been specifically [0045]
assign the plurality of signal portions to a plurality of sets of signal portions, “Each column is a 7000×1 vector that will be one of 12 candidate functions.” Where 7000x1 refers to the number of time points, which would correspond to multiple beats (signal portions) as shown in FIG 19A and 19B above.
each set of signal portions comprising two or more signal portions; “Each column is a 7000×1 vector that will be one of 12 candidate functions.” Where 7000x1 refers to the number of time points, which would correspond to multiple beats (signal portions) as shown in FIG 19A and 19B above. Each candidate function would have more than two beats (signal portions)
adjust a duration of at least a subset of the signal portions such that the signal portions of a set have the same duration; “One chooses one concise set out of the candidate functions to fit the data from ALL experiments … It is very important that ONE concise subset of model terms is selected from the candidate functions to fit the data from ALL the experiments” [0132], “FOS model terms may be selected from candidate terms such as R interval, QT interval, ST segment, a QRS complex interval, heart rate, amplitude or shape or duration of the T wave, PR interval, amplitude or shape or duration of the P wave,” [0066]. This shows that Korenberg fit FOS model terms, including their durations, to one set.
 and superimpose the two or more signal portions of a set within a combined output signal. “FIG. 6 shows a FOS reconstructed ECG waveform using twenty sine/cosine pairs of basis functions, for the first 1000 time points” [0031], also see Fig 6 of Korenberg above, where the FOS built signal is superimposed onto a ECG signal to make a combined output signal

Regarding Claim 19 Korenberg teaches the invention substantially as claimed with respect to claim 18  wherein the processing circuitry is configured to provide the combined output signal to a visual output device. “The recorded data from the ECG signal is made available to a processor 68 via a data input 70…The output of the processor 68 is then sent to a user interface/output module 72. The user interface 72 can be a display unit displaying the 3D phase space plot representation of the ECG data collected from the patient 62.” [0045]

Regarding Claim 20 Korenberg teaches a system comprising the apparatus according to claim 19 and the visual output device, wherein the visual output device is configured to output a visual representation of the combined output signa “The ECG signals obtained from the plurality of electrodes 64 is collected by an electrophysiological signal capture device, for example a receiving module 66…The recorded data from the ECG signal is made available to a processor 68 via a data input 70. The processor 68 may include … an application specific integrated circuit (ASIC)… digital circuitry, analog circuitry, or any pe…The output of the processor 68 is then sent to a user interface/output module 72. The user interface 72 can be a display unit displaying the 3D phase space plot representation of the ECG data collected from the patient 62.” [0045]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Korenberg (US 20140194758 A1) in view of Nearing et al (WO 2014047472 A1)

    PNG
    media_image3.png
    457
    684
    media_image3.png
    Greyscale

FIG 2 of Nearing et al
Regarding Claim 4 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein the sets of signal portions comprise at least a first set and a second set, the signal portions of the first set having an adjusted duration being different from an adjusted duration of the signal portions of the second set.
Nearing et al teaches wherein the sets of signal portions comprise at least a first set and a second set, “Method 1000 begins at step 1002 where a first set of ECG signals is monitored from a patient.” [0063], At step 1006, a second set of ECG signals is monitored from the patient. [0065].
the signal portions of the first set having an adjusted duration being different from an adjusted duration of the signal portions of the second set. See Figure 2 of Nearing et al above, where the first set is adjusted based on median beat, and the second set is adjusted based on the raw data of the second set minus the adjusted first set data.
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with the first and second set as taught by Nearing because the technique employed herein utilizes a multi-lead ECG median-beat baseline for each lead, which allows for the determination of ECG residua from the baseline and the collected ECG signals… Ultimately, the implementation of embodiments described herein can lead to improved identification of individuals at risk for lethal cardiac arrhythmias and to a reduction in cases of sudden cardiac death. [0031]

Regarding Claim 5 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein the adjusted duration of the signal portions of a set is based on an average of the durations of the signal portions of the set.
Nearing et al teaches wherein the adjusted duration of the signal portions of a set is based on an average of the durations of the signal portions of the set. “Alternatives to the use of median beats include calculating the baseline signal from an average of all the beats in the baseline time period” [0032]
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with the adjustment by average as taught by Nearing because the technique employed herein utilizes a multi-lead ECG median-beat baseline for each lead, which allows for the determination of ECG residua from the baseline and the collected ECG signals… Ultimately, the implementation of embodiments described herein can lead to improved identification of individuals at risk for lethal cardiac arrhythmias and to a reduction in cases of sudden cardiac death. [0031]

Regarding Claim 6 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein a fixed number of subsequent signal portions is assigned to the same set.
Nearing et al teaches wherein a fixed number of subsequent signal portions is assigned to the same set. “for n = 1....N beats is generated from the collected signals shown in column 202,” [0032] See Fig 2 of Nearing et al above, where in this case n=4 beats.
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with the fixed number of signal portions as taught by Nearing because the technique employed herein utilizes a multi-lead ECG median-beat baseline for each lead, which allows for the determination of ECG residua from the baseline and the collected ECG signals… Ultimately, the implementation of embodiments described herein can lead to improved identification of individuals at risk for lethal cardiac arrhythmias and to a reduction in cases of sudden cardiac death. [0031]

Regarding Claim 10 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein the combined output signal comprises, for each set, the individual signal portions and an average of the signal portions of the set.  	
Nearing et al teaches wherein the combined output signal comprises, for each set, the individual signal portions and an average of the signal portions of the set. See FIG 2 of Nearing et al above, specifically column 206 which shows a superimposed pair of signals comprising a raw beat (individual signal portions) and a median beat (which can be average beat “Alternatives to the use of median beats include calculating the baseline signal from an average of all the beats in the baseline time period” [0032])
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a combination of output signals as taught by Nearing because the technique employed herein utilizes a multi-lead ECG median-beat baseline for each lead, which allows for the determination of ECG residua from the baseline and the collected ECG signals… Ultimately, the implementation of embodiments described herein can lead to improved identification of individuals at risk for lethal cardiac arrhythmias and to a reduction in cases of sudden cardiac death. [0031]

Regarding Claim 12 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein the combined output signal is configured such that the two or more signal portions of a set are shown superimposed over each other on the visual output device.
Nearing et al teaches wherein the combined output signal is configured such that the two or more signal portions of a set are shown superimposed over each other on the visual output device. “In one example, these signals may be received by an external display for providing visual data related to measurements performed by ECG system 900” [0058], “ECG signals recorded from three pairs of electrodes on an intra-cardiac catheter show that the waveforms are relatively superimposable.” [0053]
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a combination of output signals on a display as taught by Nearing because display 912 may also be used to show data trends over time, such as displaying trends of the calculated RWH and TWH [0061]

Regarding Claim 13 Korenberg teaches the invention substantially as claimed with respect to claim 12. However, Korenberg does not teach wherein the combined output signal is configured such that an average of the signal portions of the set is shown superimposed over the individual signal portions on the visual output device.
Nearing et al teaches wherein the combined output signal is configured such that an average of the signal portions of the set is shown superimposed over the individual signal portions on the visual output device. “In one example, these signals may be received by an external display for providing visual data related to measurements performed by ECG system 900” [0058], “ECG signals recorded from three pairs of electrodes on an intra-cardiac catheter show that the waveforms are relatively superimposable.” [0053] also see FIG 2 of Nearing et al above, specifically column 206 which shows a superimposed pair of signals comprising a raw beat (individual signal portions) and a median beat (which can be average beat “Alternatives to the use of median beats include calculating the baseline signal from an average of all the beats in the baseline time period” [0032])
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a combination of output signals on a display as taught by Nearing because display 912 may also be used to show data trends over time, such as displaying trends of the calculated RWH and TWH [0061]

Regarding Claim 14 Korenberg teaches the invention substantially as claimed with respect to claim 12. However, Korenberg does not teach wherein the combined output signal is configured such that a sequence of sets of signal portions is shown on the visual output device.
Nearing et al teaches wherein the combined output signal is configured such that a sequence of sets of signal portions is shown on the visual output device. “In one example, these signals may be received by an external display for providing visual data related to measurements performed by ECG system 900” [0058], also see FIG 2 of Nearing et al above, specifically columns 202, 206, and 208 which shows multiple sequential beats (signal portions)
Korenberg and Nearing et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a combination of output signals on a display as taught by Nearing because display 912 may also be used to show data trends over time, such as displaying trends of the calculated RWH and TWH [0061]

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Korenberg (US 20140194758 A1) in view of Abrishami et al (P-QRS-T Localization in ECG Using Deep Learning, 2018 IEEE EMBS International Conference on Biomedical & Health Informatics)
Regarding Claim 7 Korenberg teaches the invention substantially as claimed with respect to claim 1. However, Korenberg does not teach wherein the duration of at least the subset of signal portions is adjusted based on a result of a loss function. the loss function being based on a difference between duration-adjusted versions of the signal portions.
Abrishami et al teaches wherein the duration of at least the subset of signal portions is adjusted based on a result of a loss function, “The system is able to find the waves very well because the P-wave, QRS-wave, and T-wave have durations”(Page 212 Paragraph 6), “The last layer is the output layer with 3 neurons. Each of these 3 neurons predicts the location of each P-wave, QRS-wave, and T-wave. Mean Root Square Error (MRSE) is used as the loss function.” (Page 211 Paragraph 8)
the loss function being based on a difference between duration-adjusted versions of the signal portions. “In the experiment, the loss function requires measuring the distance between the predicted location of the waves by the proposed neural network and the marked annotation of the QTDB on cardiac complexes. RMSE is employed as the loss function and it is shown in Eq.1.” (Page 212 Paragraph 3), where the distance between the predicted locations is the time on the cardiac complexes, and the RMSE (root-mean-square error) is used measure of the differences between values. 
Korenberg and Abrishami et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a loss function methodology as taught by Abrishami because with a vicinity tolerance of 10 data points, the system’s accuracy on a large variety of cardiac complexes is 99.62%, a phenomenal result considering this is the very first one to find these waves in cardiac complexes using a DL method.

Regarding Claim 8 Korenberg teaches the invention substantially as claimed with respect to claim 7. However, Korenberg does not teach wherein machine-learning is used to vary one or more input parameters of the loss function in order to improve the result of the loss function.
Abrishami et al teaches wherein machine-learning is used to vary one or more input parameters of the loss function in order to improve the result of the loss function. “The best architecture in our experiment was found to be ConvNet without dropout layers. This network is named as ECGNet.”(Page 212 Paragraph 6),  “Table V shows the result of the ECGNEt with three different vicinity tolerance ranges, eps, (0, 5, and 10), using the added layer for test loss function introduced in Eq. 2.”(Page 213 Paragraph 1), “This suggests a new layer that absorbs some variation in the prediction before sending the network output to the RMSE loss function.” (Page 212 Paragraph 4)
Korenberg and Abrishami et al are all considered to be analogous to the claimed invention because they are in the same field of ECG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Korenberg with a loss function methodology as taught by Abrishami because with a vicinity tolerance of 10 data points, the system’s accuracy on a large variety of cardiac complexes is 99.62%, a phenomenal result considering this is the very first one to find these waves in cardiac complexes using a DL method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793